DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 14, 2021.  Claims 1, 4, 8, and 11 – 16 are amended by the Applicant for clarification purposes.  Claims 1 – 19, where Claims 1 and 19 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Foremost, the current application is filed as a CIP of Application No. 16/035765.  Therefore, the Applicant was aware that certain subject matter disclosed in the current application was not within the specification of the above application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/035765, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not disclose or suggest “a plurality of other registry apparatus to maintain the distributed device registry” as claimed.  As can be seen from the prior-filed application, the registries described do not communicate with each other and maintain separate, independent registries [PGPub. 2018/0324168; Fig. 1, Para. 0077-78].  Additionally, the current application clearly distinguishes the registry devices of the prior-filed application with the claimed “distributed device registry” [See PGPub. 2019/0349347; Figs. 1A vs. 1B; Para. 0080-81 vs. 0084-89].  Therefore, the current application does not have priority to the prior-filed application and has an effective filing date of July 24, 2019 regarding the above subject matter, including blockchain technology, smart contracts, and other subject matter concerning a distributed device registry.  Nation is considered prior art for the purposes of rejecting a distributed device registry and other related subject matter.
Response to Arguments
	Applicant’s arguments filed December 14, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 – 19, Nation is not prior art due to the priority claimed from Application 16/035765 and 14/056423.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Office reiterates the priority section above indicating how Nation can be applies as prior art with the effective filing date of May 29, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,069,811 in view of PGPub. 2019/0370358 (hereinafter “Nation”). 
The listed patent discloses most of the features in the independent claims of the current application except the use of a distributed device registry.  However, the use of blockchain to implement a distributed database can be found in Nation [For example, See Figs. 5 and 6; Para. 0068-73].
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness -type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness -type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2009/0287922 (hereinafter “Herwono”), in view of PGPUb. 2019/0370358 (hereinafter “Nation”).
2.	Regarding Claims 1 and 19, Herwono discloses a registry apparatus for operating to maintain a 
storage configured to store registry entries for the agent device, each registry entry comprising a unique device identifier for the agent device and authentication information for authenticating the identity of the agent device corresponding to the unique device identifier [Figs. 2, 3, and 4; Para. 0030-31, 0038-39, 0067; many device identifiers are mapped to their respective shared secret data, secret key, key generation algorithms, and key response algorithms]; 
configured to 
a processor configured to perform authentication of the agent device identified by the received unique device identifier, by using the authentication information for authenticating the identity of the agent device identified by the received unique device identifier [Figs. 2, 3, and 4; Para. 0030-31, 0033-34, 0038-39; authentication server receives the first and second device identifiers in the authentication request, which are mapped to the relevant shared secret data for each device], 
wherein in response to successful authentication, the communication circuitry is configured to transmit to at least one of the agent device identified by the received unique device identifier and the application providing apparatus application key information for performing trusted communication between the agent device identified by the received unique device identifier and the application providing apparatus [Figs. 2 and 3; Para. 0038].
Herwono, however, does not specifically disclose that the device registry is a distributed device registry.

3. 	Regarding Claim 2, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the communication circuitry is to communicate with the plurality of other registry apparatus such that the storage of the registry apparatus comprises an up-to-date copy of the distributed device registry [Fig. 6; Para. 0043, 0071].
4. 	Regarding Claim 3, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the communication circuitry is to communicate with the plurality of other registry apparatus such that the registry entries stored at the registry apparatus are reconciled with registry entries of the distributed device registry stored at the plurality of other registry apparatus [Fig. 6; Para. 0043, 0071].
Claim 4, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the registry entries stored at the registry apparatus are reconciled with registry entries of the distributed device registry stored at the plurality of other registry apparatus at regular intervals [Para. 0052].
6.	Regarding Claim 5, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the distributed device registry of agent devices is implemented using a distributed database management system [Para. 0034, 0038].
7.	 Regarding Claim 6, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the registry entries stored at the registry apparatus are recorded in the storage using hyperledger technology [Para. 0038].
8.	 Regarding Claim 7, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Herwono further discloses that one or more of the registry entries further comprises additional data regarding the agent device identified by the unique device identifier of the registry entry [Figs. 2, 3, and 4; Para. 0030-31, 0038-39, 0067; many device identifiers are mapped to their respective shared secret data, secret key, key generation algorithms, and key response algorithms].
9.	Regarding Claim 8, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the communication circuitry is configured to receive a transaction request to store data in the registry entry corresponding to the agent device identified by the unique device identifier, and the processor is further configured 
10.	Regarding Claim 9, Herwono, in view of Nation, discloses all the limitations of Claim 8 above.  Nation further discloses that The registry apparatus of claim 8, wherein the processor is to authenticate the device requesting the transaction prior to storing the data in the registry entry corresponding to the agent device identified by the unique device identifier [Para. 0048, 0057].
11.	Regarding Claim 10, Herwono, in view of Nation, discloses all the limitations of Claim 8 above.  Nation further discloses that the processor is to store an unique identifier of the device requesting the transaction together with the data in the registry entry corresponding to the agent device identified by the unique device identifier [Fig. 6; Para. 0068-72].
12. 	Regarding Claim 11, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the communication circuitry is configured to receive a transaction request to update data stored in a registry entry corresponding to the at least one agent device identified by the unique device identifier, and the processor is configured to store the update to the registry entry corresponding to the at least one agent device identified by the unique device identifier [Fig. 6; Para. 0068-72].
13. 	Regarding Claim 12, Herwono, in view of Nation, discloses all the limitations of Claim 11 above.  Nation further discloses that the processor is configured dto authenticate the device requesting the transaction prior to storing the update to the registry entry corresponding to the at least one agent device identified by the unique device identifier [Para. 0048, 0050, 0055].
Claim 13, Herwono, in view of Nation, discloses all the limitations of Claim 11 above.  Nation further discloses that the processor is configured to store an unique identifier of the device requesting the transaction together with the update to the registry entry in the registry entry corresponding to the unique device identifier [Fig. 6; Para. 0068-72].
15. 	Regarding Claim 14, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the communication circuitry is configured to receive a transaction request to delete data from a registry entry corresponding to the agent device identified by the unique device identifier, and the processor is to store the deletion of the data from the registry entry corresponding to the agent device identified by the unique device identifier [Fig. 6; Para. 0068-72].
16. 	Regarding Claim 15, Herwono, in view of Nation, discloses all the limitations of Claim 14 above.  Nation further discloses that the processor is configured to authenticate the device requesting the transaction prior to storing the deletion of the data from the registry entry corresponding to the agent device identified by the unique device identifier [Fig. 6; Para. 0068-72].
17. 	Regarding Claim 16, Herwono, in view of Nation, discloses all the limitations of Claim 14 above.  Nation further discloses that the processor is configured to store an unique identifier of the device requesting the transaction together with the deletion of the data from the registry entry corresponding to the agent device identified by the unique device identifier [Fig. 6; Para. 0068-72].
Claim 17, Herwono, in view of Nation, discloses all the limitations of Claim 8 above.  Nation further discloses that the transactions are implemented using smart contracts [Fig. 6; Para. 0069].
19. 	Regarding Claim 18, Herwono, in view of Nation, discloses all the limitations of Claim 1 above.  Nation further discloses that the distributed device registry of agent devices is implemented using blockchain technology [Abstract; Para. 0038].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAE K KIM/Primary Examiner, Art Unit 2496